 JOCQUEL SUPPLY CO. INC.485Jocquel Supply Co., Inc.andLocal 297,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersof'America.Case25-CA-3945August ^ 3, 1971DECISION AND ORDER'BY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn March 10,Trial Examiner Max Rosenbergissued his Decision in the above-entitled proceeding,finding that Respondent'had engaged in certainunfair laborpracticesand recommending that it ceaseand., desist therefrom and, take certain affirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter,the Respondent filed exceptionsto theTrialExaminer'sDecision and a supportingbrief. The' General Counsel=fileda brief in support ofthe Trial Examiner's Decision and the Charging Partyfileda brief opposingthe Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational'Labor Relations.,Act, as amended, theNational Labor-Relations Board-has delegated itspowers vin connection with this case to a three-memberpanel.The°Board has reviewed the rulingsof the TrialExaminer.made at'the-hearingand finds that noprejudicial error was committed.,The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the 'exceptions, the briefs; andthe entirerecordin the case,and hereby adopts thefindings,?conclusions,and recommendations of theTrial Examiner.TRIALEXAMINER'S DECISIONSTATEMENT,OF TIM CASEMAx RosENBERG,Trial Examiner:This case was triedbefore me in Fort Wayne,Indiana,on January 6and 7,1971,pursuant to a complaintfiled by theGeneralCounselof the National Labor Relations Board and an answer filedthereto by Jocquel Supply Co., Inc.,herein'called theRespondent.'The issues,presented relate to,whetherRespondent violated Section 8(axl) and (3)of the NationalLaborRelationsAct, as,amended.Briefs have. beenreceived from the.General-Counsel and Respondent, whichhave been duly considered.Upon the entire record made in this proceeding and myobservation of the witnesses who testified,Imake thefollowing:FINDINGS OF FACT AND CONCLUSIONSI.THE RESPONDENT'.s BUSINESS,,Respondent,an Indiana corporation, has at all timesmaterial herein maintained its principal office and place ofbusinessin'FortWayne, `Indiana,where it has engaged"°inthe wholesale sale and distribution of building constructionsupplies and relatedproducts.During the pertinent annualperiod,Respondent purchased,transferred,, and-delivered,to its facility, -goods, and materials Valued in excess of$45,000 which'were transported to said,facility directlyfrom States"other than the State of Indiana. In the sameperiod, Respondent purchased,transferred,anddelivered toits facility building supplies and other goods,and materialsvalued in excess of$11,000 which were°transported to thisinstallationfrom, and received -from, other enterpriseslocated in the State of Indiana, which other enterprises hadreceived the said goods and materialsdirectlyfrom Statesother than the State of Indiana. During the material annualperiod,Respondent also sold and distributed productsvalued in excess of 3186,000. The =complaint'alleges,,' `theanswer admits,and I find that Respondent is an-employerengaged in-commerce,within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,, as 'amended, the, National LaborRelations Board adopts,'as'its Order the Recormmend-ed Order-of the Trial Examiner and hereby orders thatRespondent, Jocquel Supply Co., Inc., Fort' Wayne,Indiana, its officers,agents,successors,and assigns,shall take the action set'forth-in the trialExaminer'sRecommended Order.1 In sec. III, par. 2, of his Decision; the Trial'Examiner stated that onSeptember4 Union PresidentDunfee drafted and delivered a letter toDonald Stinson,Respondent's president,requesting representational rights.The, recordreflectsthat date,to be -September2.We herebycorrect theinadvertenterror of theTrial Examiner.II.THE LABOR ORGANIZATION INVOLVEDLocal 297, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,is a labor,organization-within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that,on or about September 10,1970,2 Respondent violated'Section 8(axl) ofthe Act bycoercively interrogating its, employees,, concerningtheirunionactivitiesand ' desires and those of their fellowemployees,by changing the,-hours of work for itsemployees;°by ate, teririg thelength of'their; lunch period, and,by advising them thattheywould henceforth be required to'The-complaint,which issuedon-October 30, 1970,is, based on a chargefiled on September 15,,1 970, and served on September 16, 1970.2Unless otherwiseindicated,all dates hereinafter fall in 1970.192 NLRB No. 68 486DECISIONSOF NATIONALLABOR RELATIONS BOARDpunch a timeclock,,solely because they joined or assistedthe Union in its attempt to obtain representative status atRespondent's business:operation'in'FortWayne, Indiana.the complaint further alleges that Respondent violatedSection S(aX3) of the statute by ' discharging employeesJuniorWine,-Samuel'Moreno,'and Russell Lahr, on orabout September 15, ' an'd 'by changing their terms andconditions^of` 'employment' asdescribed `immediatelyabove.3 ' 'Respondent`denies' the-' commission of `any laborpractices proscribed' by the Act.>It ` is' undisputed and I findlthat, on or'about August 28,John- Dunfee, the Union's-president, received a telephonecall from Junior Wine, one'of-the alleged discriminatees, inwhich the latter inquired as to how the' employee's atRespondent's, business, establishment -mightobtain'collec-tive -- representation.Dunfee`,invited -junior 'to visit theUnion's officesfor a briefing on the procedures involved.The next evening, Junior and his brother Russell Lahr,another alleged discriniinatee,called on Dunfee at hisoffice.Dunfee explained-themechanics for procuringrepresentationalstatus. 'On September 1, the Unionconducted a: meeting- at its, headquarters which wasattended-by Junior Wine, Lahr, Chester Wine—and`allegeddiscriiniuateeSamuel,Moreno. In, the course;of thismeetiu'g,-gall four,employees=signed union authorization;,cards.* Dunfee then,tojsl-`the men that-he would present a-letterletterto -, Respondent the, following ,_,day demandingexclusive recognition as.,their,bargaining agent."On themorning of September 4, Dunfee drafted a letter addressedto - Donald _Stinson, Respondent's , president, requestingrepresentationalrights- among the unit of employeestheretofore found appropriate and suggesting -a bargainingsession,for September S. Later that day, Dunfee, deliveredthe document to,,Stinson who, after reading it,remarked,"O.K,,,we'll be in touch.",,It,,is-uncontroverted and I find that, on September 4,Dunfee was., contacted, by Donald , Strutz, Respondent'scounsel. Strutz opened the telephonic conversation ,,byadvising, -that ohe-,was,-,a, personalfriend of Stinson- andsuggested that ,the ,panties consent to an election to poll thesentiments of Respondent's employees regarding unioniza-tion.Dunfee thereupon telephoned the Union's attorneyfor instructions,and was informedby the latter toinvestigate-the composition of the unit.On the same date,Dunfeee called Strutz to obtain this information. AlthoughStrutz "assuredDunfee `that he would obtain the 'desireddata that -day, "Strutz, failed to contact Dunfee for theremainder ,of theweek despite Dunfee's repeated attemptsto reach Strutz.-It is undenied and I find that,on September 2, Stinsonlearned that the Union represented employees junior Wine,Lahr,, and Moreno when he recieved Dunfee's letterdemanding, ,recognition on that date'." At the conclusion ofa The complaint also averred that Respondent- refused,in violation ofSection 8(aX5), to bargain with theUnion-on and afterSeptember 4 as —theduly,designated bargaining, agent for,all-full-time and regular part-timeemployees at its facility,exclusive of all office clerical employees, casualemployees,professional'employees-anti' all supervisors'as defined in' the-Act, a-unit which,I'find-to be appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the statute.,It additionallycharged,that-Respondent offended the provisions of Section 8(a)(5) when,on September 10 and 11,Respondent unilaterallyaltered-theexisting-hoursof employment and the lunch periods for employees;unilaterallychanged-the, workday on September—10,—Stinson handed letters ,toJunior Wine:and Lahr whichread,"As, ofSeptember' 11,1970, your newihours will befrom8:00 A.M. to 5:00'.P.M.You will also'have a one hour break forlunch.Tiine will bekept by a time clock."Junior Wine testified that,when he received the foregoingcommunication on-September 10, Stinson inquired, "Iguess you want the union,"to which Junior replied, "Yes,sir, but I'm not the only one..., .; I believe all of us want theunion."Lahr testimonially recounted that, upon beinghanded the letter on September 10 regarding the changes inworking conditions; ,Stinson remarked,"I`understand' thatyou and Junior[Wine]want'a union in here."When Lahrreplied in the affirmative with the statement"We're not theonly ones,",Stinson inquired"Who else is' there?",,Lahrthereupon mentioned the name of Moreno.FThe_followingday, and according to the testimony of Moreno, he engagedin a conversation with Stinson at theend of the work `shift.During-the coiloquy',Stinson asked Moreno"if I was a partof the-well, if I wasin'withthe boys-oil the union.I said,yes, I was in with them.And then he-told me he`felt kind ofbad about the, deal,'the way,,the pay -was,and everything,and he was going to contact each one of us individually andsee what he could come up with for, us.And then,,-,thateverything he told me from thenon would be-in writing."On September 11,` Respondent installed a :,time clock' inStinson'soffice-building. 'Stinson'testified that he` hadreceived complaints, from`JuniorWine-and Lahr-that- theclock was defective, in consequence of which=he instructedhis secretary to type.a letter which recited"Due to thefactthat the time clock we have is not working properlywe willnot begin working on the time stated in the letter written toyou on September, 10,1970.The new hours stated'in-thatletter'-willnot go`into effect until'further notice." However,thisdocumentwas'never delivered by Responderitdireedyto Junior Wine or Lahr. -On the evening of September-10, Junior Wine and Lahrpaid a call on Dunfeeat.the,latter's'office.Hind that,^in anensuing conversation,,,these employees informed,Dunfeethat they had_received,a,letter,from Stinson,that day settingforth the changes"inworking conditions, 'Junior toldDunfee that he had been interrogated by Stinson concern-ing Junior's involvement with the Union's organizationalcampaign,and Lahr added that Stinson had questionedhim "about Sam Moreno and about Junior Wine and mewanting the union in." The next day, September 11, Dunfeetelephoned the Union's counsel to report on the intelligencewhich he had obtained from Junior Wine and Lahr. OnSunday, September 13,,Dunfee summoned Junior Wine,Chester Wine,Lahr, andMoreno to'the union hall where ,ameeting Was,-conducted., During' the conver'sation,l`Dunftebriefed the men'o'n the'events' which' had transpired,notingthat, it,appearedŠ to film`that there were unfair laborolder terms and conditions of employment suchias requiring employees, topunch a timeclock;`aud offered to bargain directly and individually withtheemployees , in the`above-described'appropriate unit.Prior ' to thecommencement of the hearing on January 6, 1971,° the parties executed aninformal settlement agreement,subsequently approved by the, RegionalDirector for Region 25 on January,15, 1971,which removed the allegedviolations of,Section8(ax5) from the instant litigation. -1iAt'this time,Respondent also had in its employ an individual namedPaul Frantz, thus ''Waking a total of five employees in the appropriate unit. JOCQUEL SUPPLY CO. INC.487practicescommitted; that,the lack of courtesy from counselrepresenting, the employer was a-that itwas a stallingtactic, that we were in a poor position at that point andweshould do something about it." Thereupon, a strike votewas taken and-the men unanimouslymanifestedtheir, desireto cease work-the =following day. Dunfee instructed hismembers-to, report for strike' duty at 7:30 a.m. onSeptember14.At the appointed hour on the latter date, thework stoppage commenced. -It is undisputed and I find that, with the commencementof the strike on September 14, Stinson` prepared Indiana'Employment Security Form No. 501 which he handed toJuniorWine, Lahr, and Moreno while they picketed on thatdate. In a space entitled "Reason For Unemployment,"Respondent'typeddin the-notation-'On-Strike for Recogni-=tion."During, his testimony,- Stinson admitted and I findthat, as of=September 1'4,he"did not consider them [JuniorWine,Lahr,andMoreno] to be' employees" ofRespondent .5 The strike continued unabated-until Decem-ber 18,'when,-as all parties concede, and I find, Respondentceased business operations for nondiscriminatory reasons.It' is uncontroverted andI=''fifid`that, at no time during theperiod from September 14 to December 18, did any of thestrikers indicate to-Respondent' that they unconditionallywished to terminate their work stoppage. Respondent alsohas ` acknowledged ' and I find that none of the strikers werepermanently placed in-the course of the strike.Respondent contends' that the change in workingconditions which it announced to the employees in its letterof September 10 was prompted by considerations, totallyunrelated to theirengagementin protected, concertedactivities.I find no merit in the contention. Respondent,through Stinson, . concededlywas aware,as early asSeptember 2 that Junior Wine, Lahr,, and Moreno hadthrown their lot in with the Union and, I find, based on thecredited testimony ofWine, Lahr, and Moreno, thatRespondent - buttressed this awarenesswhen, Stinsoninterrogated them on September 10 and 11, regarding theirunion adherence and that of their fellow employees.-With respectto installationof,the timeclock onSeptember-10, itis clear onthis record and I find that, prior,to, that date, it had been the. uniform practice for theemployees to yrecord their own time on cards and turn themin to the office on a weekly or monthly ,basis.Indeed,Stinson acknowledgedon the stand that-he felt no need toutilize a 'timeclock to keep track of his employees' hours ofwork during the entire period of employment ,of JuniorWine, Lahr, and Moreno, which spanned almost 2 years.According to Stinson, he first noticed about a week prior toSeptember _10 that he was" experiencing difficulty' incontacting' the men in the warehouse to report to his offices Lahr testifiedthat,while picketing on September14 or 15,Stinsonapproachedthe line and` stated that "-You know that the State and theSocial Security both recognizethat you lost your job when you walked off"and that"he wouldsee that wenever workedfor him again:' Lahr further,testified that,-on,or aboutOctober 9,Stinson approached the picket lineand informedLahr,and Morenothat "he guaranteed that none of us wouldever be employed by himagain,and that hewould be there longer thanAny of,Eus."" Sam Moreno relatedthat,approximately a week after the workstoppage commenced, "Stinson cameto thepicket line to discuss the matterof a loan whichMoreno owed Respondent.During theirconversation,Stinson"said we no longerworked forhim, we were fired," About a weeklater,Stinson visited the strikersand "wanted to know whatwe were doingand obtain their delivery orders. ^ He testified that heinstalled the apparatus to insure that the men would appearin the office at- the start of their shift to receive the orders.However, when shown a sworn affidavit which hegave,to aboard agent on -October -14; Stinson confessed he statedtherein that "In the past these mein""[Junior Wine and Lahr]had kept track of their time by,writing it on the time card"and that "I had no particular, . reason. in installing .it [thetimeclock] for use. 1I just decided to do -so." No mention°wasmade in 'the-affidavit of'any^commun'cation gap betweenStinson and hismen as-the predicate for,the installation ofthe device.'Regarding, the change in working -hours-which wasinstituted on September 10, Stinson admitted and I findthat, prior to that date, , the affected- employees commencedwork 'at 7:30 a.m. and ended their shift at'' p.m. onweekdays, while the- trick extended from 7:30 a.m. to 12 m.on Saturdays: If they so desired, employees were permittedto take one-half hour for lunch, or no lunch break at all,with the result that they could escalate the number ofweekly hours toiled and be paid for them. However,beginning on September '10, Respondent made it mandato-ry that the men thereafter report-for duty at 8 a.m. andwork until 5 p.m., and that they take,a compulsory 1-hourlunch respite. According to-S[inson; this step was dictatedby slack business conditions which developed on'Septem-ber 10, `although` he steadfastlymaintained that theemployees did not suffer economically as a result thereof. I'find Stinson's explanation in this regard, implausible' if notincredible.Thus, despite the assertion made- in hiss swornaffidavit that business normally tapers off"'during the falland winter months" and normalizes in the spring, Stinsontestimonially allowed as how sales did not commence to falloff until "a week after the strike started" on September 14.Furthermore, Respondent made no effort to support thiscontention by the production of business records:— Moreo-ver, although Stinson claimed that the men continued towork 9 hours per day, after September L0, such aclaim isbelied by ,simple mathematics which clearly establish thatthe employees were able ,to work only,4 hours,daily, afterbeing required to take an hourly work break.In sum,I am convinced and find that, faced with theUnion's demand for recognition on September. 2, and itsknowledge that JuniorWine, Lahr, and Moreno, hadenlisted the collective support of that labor organization,Respondent set out on a ,course to penalize them forengaging in concerted activities protected,by the Act. Thischastisement, took the form of forcing the men to,punch atimeclockwhen reporting for work,, a, requirement, nottheretofore imposed, and of curtailing the weekly numberof hours of ,work by ,making it mandatory that .theout there,when we no longer worked' there: "Stinson addedthat "he'dguarantee me I'd-neverworkfor-him again,never'riv"oik anyone of us.-Inhis testimony,Stinson proclaimedthat he did, not engagein any of theforegoing colloquies on advice of counsel.Ido not credit.Stinson'stestimony, not only because he conceded that he "did not consider" thatJunior,Wine,Moreno,and .Lahrwere employees of Respondent- onSeptember 14, but,also because theyimpressed me,as sincere and honestwitnesseswho earnestly sought to utter,the truth while- on the ,stand.Accordingly,I find that,when Stinson;profferedthe= menthe Form =No,501, on September14,Respondent therebydischarged these-employees onthis date,a personnel action which was,, reiterated to them when Stinsonsubsequently announced,that they "werefired. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees take anvunpaid lunch hour, and by reducing.thework, shift by-one-half hour.,-.Basedon credited: testimony; I have "heretofore foundthat, on-September, 10 and 11; Stinson coercively interrogat-ed " JuniorWine, Lahr; and. Moreno --concerning': theiractivities on-behalfof the Union and those of their, fellowemployees.,.By this 'conduct, I conclude' -that"RespondentviolatedSection 8(a)(1)-o• the Act.Ihavefoundthat, on September 10, Respondent-changedthe hours,,of -employment- for, its. employees,, altered theduration —of their- lunch period, and, required tthat A heypunch a timeclock, because they joined andassisted theUnion.-.in its, ;campaignto" organize -Respondent's- employ-ees.I,conclude ,,that; by engaging in such conduct,Respondentviolated- Section 8(a)(l),and (3) of,the.Act. , .,, ,Ihave also found that, on September 14,E RespondentdischargedJunior Wine, Lahr, and Moreno, because, theyengaged, in, 4 work stoppage protected under the-statute. Bythe foregoingconduct, I conclude that Respondent therebyviolatedSection 8(a)(3).6IV. THE EFFECT-OF THEUNFAIR, LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth insection III,above,, occurring in, connection" with the, operations ofRespondent` set forth insection I, , above,, have a close,intimate,and `substantial,relation to. trade, traffic, andcommerce amongT the several",States, and tend to lead tolabor disputes burdening aiid'obstructing commerce andthe free flow thereof."Having found that, Respondent has engaged in-certainunfair'labor practices, I shall recommend that it cease anddesist" therefrom - "andand, take "'-certain affirmative actiondesignedto effectuate the policies of the A'ct.I'have heretofore ' found `that, on - September 14,Respondent's ,employees, engaged f in it protected workstoppagefor Which Respondent discharged "Junior'Wine,RussellLahr, and" Samuel Moreno on that date.`I have alsofound that, on December 18, Respondent ceased`businessoperations for' nondiscriminatory reasons and that none ofthe strikers had been permanently -replaced during thisperiod. I have'-further found that "none' of the strikersunconditionally; manifested to Respondenttheir`-intentionto abandon the walkout prior to December' 18.Or'dinariily;discriminatorily discharged ' employees areawarded -backpay from -the "date of their discharges to =thedate when a' `valid -reinatatement'offei is' made to'themHere, however, the discharged employees were engaged in'aprotected, strike on, and,after, the date of tht=,discriminationagainst them;which ', continued,until'Respondent, closed itsoperationsfor, economic-reasons.The'Board''s established6Comodore'WatchCase Co., Inc.,114NLRB 1590;,At the "hearing; the General Counsel,sought to establish that the workstoppage constituted an unfair-'labor practice` strike at its inception.In thisconnection, ,Dunfee testified,that employees voted to quit work onSeotember 14 because of their consternation over Respondent's refusal tomeet, with the unions reprtatives to hammer out a collective,agreementas-well as'because Respondent had' committed unfair labor practices=inaltering their working conditions and unlawfully interrogating them. Somepractice is not-to award backpay to employeesdiscrimina-torily, discharged while on strike, on" the-theory that; 4until itappears that the -employees, who desire, employment havegiven up the strike,.it cannot be,established that theloss^ofpay --; was , conclusively,- attributable to the —employer'sconduct.7 Accordingly, Ishall not,afford a backpayawardin this-,case based on the -discharges. -However, as- theRespondentJs- no-longer in,business,I -shall recommendthat, in the eventitresumes--,operations in the future,Respondent, shall;,. upon their unconditional application forreinstatement, offer to Junior _ Wine;;,Russell : Lahr, ,andSamuel -Moreno,' as well as, Chester Wine, immediate andfull reinstatement to their former or substantially""equiva-lent;positions.I. have also found that Respondent curtailed the hours ofwork for employees because they engaged in , activitiesprotected.by, -the -,Act.-As,it is-not entirely clear,pn thisrecord which of the employees suffered financial loss,, or,theextent ^of: the,,-loss-,if any, as a result of the foregoingdiscrimination, practiced against—them, .I shall;; recommendthat Respondent, aftercappropriate, complianceproceed-ings,make the affected, employees'whole for any loss ofwpayincurred. Backpay. in: this -, regard shall be,, computed-—inaccordance with the:;Board •ula.set, forth in F. -WWoolworth Company90 NLRB 289, with interest thereon atprescribed inIsis Plumbing & Heating;Co.,,138 NLRB 7.1}6., Upon the basis of the foregoing -findings of , fact andconclusions, and upon, the- entire record in the case, I maker.,^_CONCLUSIONS OF LAWRespondent ` is an employer engagedcommercewithin'the meaning of Section 2(6) and (7)76f the Act.2.'The Union is: a' labor" organization within themeaning' of Section 2(5)'of the Act.3.By discharging- Junior' Wine, Russell ` Lahr, 'andSamuel Moreno; thereby"discriminating in regard -to theirhire and-"tenure 6-employment; inorder'to discourage theirmembership in- and' activities =on, behalf' of the Union,because th ey" engaged in ' a 'concerted work stoppageprotected by the Act, the Respdndenthas engaged in and isengaging n unfair labor practices within'the"meaning ofSection 8(a)(3) of the=Act.4'.""By curtailing' -the "' hours' of work and requiring thatemployees 'punch a, timeelock, 'in order to discouragemembership ^in 'and-activities on "behalf' of the Union,thereby discriminating in' regard to- their hire and tenure ofemployment, the- Respondent has engaged in and Isengaging in unfair labor'-practices within the meOfSection 8(a)(3)-of3the Act."'-5.By interfering with, restraining, and coercing; eni--ployees in, the exercise of their rights guaranteed in Sectionemployee ^witnesses testified that the unfair labor practicesinwhichRespondentindulged alone triggered theirwalkout,while others stated thatthese'practices played no role in their decision' tot uit work.I deem-itunnecessary` ,to pass on,the"General Counse'l'scontentionfor, under thepeculiar circumstances, of this case,the remedialordertoy be fashionedherein wouldbe the sameregardless of whether the-strike was an unfairlabor practicestrike or an economicworkstoppage.7 See ' GopherAviation, "Inc.,160 NLRB1688, 1701. JOCQUEL.SUPPLY CO.INC.489engagingin unfair-labor practices within the purview ofSection8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices-within themeaning of Section2(6)-,and (7) of theAct.RECOMMENDED ORDERand Chester Wine,,copiesof the attached notice marked"Appendix."8 Copies ofsaid notice, to be furnished by theRegional Director for Region 25, shall be duly signed by arepresentative of Respondent prior tomailing.(f)Notify theRegionalLector for Region 25, inwriting,within 20 days of receipt of thisDecision,what stepsRespondent has taken to comply therewith.9 -Upon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant toSection 10(c)of the National Labor Relations Act, asamended, I recommend that Jocquel Supply Co., Inc., FortWayne, Indiana, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging employees, thereby discriminating inregard to their hire and tenure of employment, in order todiscourage membership in and activities on behalf of theUnion, or any other labor organization, because theyengage inprotected, concerted work stoppages.(b)Curtailing the hours of work for employees andrequiring them to punch a timeclock, in order to discouragemembership in and activities on behalf of the Union, or anyother labor organization, thereby discriminating in regardto their hire and tenure of employment.(c)Coercively interrogating employees concerning theirunion sympathies and activities, and the union sympathiesand activities of their fellow employees.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor" organizations,to join or assisttheUnion, or any other labor organization, to bargaincollectively through representatives of theilr own choosing,and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, orto refrainfrom any or all such activities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) In the event Respondent resumes business operationsin the future, and, upon their unconditional application forreinstatement,offer to Junior Wine,RussellLahr,SamuelMoreno, and Chester Wine, immediate and full reinstate-mentto their former or substantially equivalent positions.(b) Make any affected employee whole for any loss of payhe may have suffered as a result of the discriminationpracticed against him, in the manner set forth in the sectionof this Decision entitled "The Remedy."(c)Upon the resumption of operations, notify JuniorWine, Russell Lahr, Samuel Moreno, and Chester Wine, ifserving inthe Armed Forces of the UnitedStates,of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to ascertain any backpay due under the terms ofthis Recommended Order.(e)Mail to Junior Wine, Russell Lahr, Samuel Moreno,8 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enfort5d by a Judgment of a United States Courtof Appeals,the words in the notice reading "Mailed by Order of theNational LaborRelationsBoard" shall be changed to read "MailedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board:'9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10daysfrom the date of this Order,what steps Respondenthas taken to comply herewith:'APPENDIXNOTICEMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees for engagingin a lawful strike against our Company.WE WILL NOT cut down the hours of work foremployees or require them to punch a timeclockbecause they joinor assistLocal 297, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America.WE WILL NOT ask our employees about their activitieson behalf of the Union or the activities of their fellowemployees.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rightsunder the National LaborRelationsAct, as amended.WE WILL, in the event we go back into business in thefuture,offer to Junior Wine, Russell Lahr, SamuelMoreno, and ChesterWine, immediate and fullreinstatement to their former or substantially equivalentpositions if they unconditionally ask us for reinstate-ment.WE WILL pay any employee who is entitled to suchpayment any wages lost because we changed the hoursof work and lunch periods.WE WILL, in the event we go back into business,notify Junior Wine, Russell Hahr, Samuel Moreno, andChesterWine, if serving in the Armed Forces of theUnited States, of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to become or refrain frombecoming members of the above-named Union or anyotherlabor organization. 490DECISIONS OF NATIONAL LABOR,RELATIONS BOARDJocQUEL SUPPLY Co., INC.,,(Employer),DatedBy(Representative)(Title)Thisis an official notice and. must not be defaced byanyone.This Notice must remain posted for 60 consecutive days,from the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204,Telephone 317-633-8921.